 



Exhibit 10.1
RENAISSANCE LEARNING, INC.
RESTRICTED STOCK UNIT AGREEMENT
[For use with grants to non-employee directors]
     This Restricted Stock Unit Agreement (this “Agreement”), entered into as of
“Date,” is between Renaissance Learning, Inc., a Wisconsin corporation (the
“Company”), and “Name” (the “Participant”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has established the 1997
Stock Incentive Plan (the “Plan”) for employees and non-employee directors of
the Company and its affiliates; and
     WHEREAS, the Company anticipates that the Plan will promote the best
interests of the Company and its shareholders (i) by providing participants with
an opportunity to acquire a proprietary interest in the Company thereby
providing them with a stronger incentive to strive for the continued success and
growth of the Company, and (ii) by aiding the Company to attract and retain key
personnel and non-employee directors; and
     WHEREAS, the Company has granted to the Participant the right to
participate in the Plan in the manner and subject to the terms provided in this
Agreement and the Plan.
     NOW, THEREFORE, in consideration of the benefits that the Company expects
to be derived in connection with the services to be hereafter rendered to it or
its affiliates by the Participant, the Company and the Participant hereby agree
as follows:
     1. Provisions of Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Compensation Committee to make and
amend interpretations, rules and regulations thereunder, and, in general,
provides that determinations of such Committee with respect to the Plan shall be
binding upon the Participant. Unless otherwise provided herein, all capitalized
words in this Agreement shall have the meaning ascribed to them in the Plan. A
copy of the Plan will be delivered to the Participant upon reasonable request.
     2. Award; Number of Units. The Participant is hereby awarded “Insert
Number” Restricted Stock Units pursuant to the terms and conditions set forth in
this Agreement (the “Award”). The number of Restricted Stock Units set forth
herein, as increased by any Restricted Stock Units granted pursuant to
Paragraph 5 hereof, shall be adjusted as provided in Section 14 of the Plan.
     3. Vesting. The Award shall vest upon termination of the Participant’s
tenure as a Director of the Company. Once vested, all rights of actual and
beneficial ownership are conferred to the Participant.
     4. Distribution of Shares. The Company shall settle Restricted Stock Units
in Shares. The Participant shall be entitled to receive from the Company one
Share for each Restricted Stock Unit held. Shares shall be distributed in
respect of such Restricted Stock Units within [30] days after termination of the
Participant’s tenure as a Director of the Company.
     5. Dividends and Distributions. On each date on which a dividend is paid by
the Company (a “Dividend Payment Date”), the Participant shall be granted,
automatically and specifically without further action of the Board of Directors,
a number of Restricted Stock Units equal to (i) the aggregate amount of
dividends (or other distributions) which would have been received by the
Participant on the Dividend Payment Date if the Restricted Stock Units held by
the Participant (whether or not vested) on the record date of such dividend or
distribution had been outstanding common stock of the Company on such date,
(ii) divided by the Fair Market Value on the Dividend Payment Date. In the event
of any distribution other than cash, the foregoing shall be applied based on the
fair market value of the property distributed. Additional Restricted Stock Units
granted under this Paragraph 5 shall be settled and Shares distributed in
respect of such Restricted Stock Units at the same time as the Restricted Stock
Units to which the dividends and distributions relate.
     6. Prohibitions Against Transfer. An Award, and the rights and privileges
conferred hereby, may not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) by the Participant, or be
subject to execution, attachment or similar process, except as provided in
Section 12(c) of the Plan; provided, however, that Shares distributed in respect
of Restricted Stock Units may be transferred in accordance with applicable
securities laws.

 



--------------------------------------------------------------------------------



 



     7. Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company in care of its Secretary at
2911 Peach Street, Wisconsin Rapids, Wisconsin 54495-8036. Any notice to be
given to the Participant may be addressed to the Participant at the address as
it appears on the payroll records of the Company or any affiliate thereof. Any
such notice shall be deemed to have been duly given if and when actually
received by the party to whom it is addressed, as evidenced by a written receipt
to that effect.
     IN WITNESS WHEREOF, the Company has caused these presents to be executed as
of the date and year first above written, which is the date of the granting of
the Award evidenced hereby.

             
 
                RENAISSANCE LEARNING, INC.    
 
           
 
  By:        
 
           
 
      Terrance D. Paul, Chief Executive Officer    

     The undersigned Participant hereby accepts the foregoing Award and agrees
(i) to the several terms and conditions hereof and of the Plan and (ii) that the
terms and conditions of this Agreement shall apply to all Appendices hereto.

         
 
       
 
       
 
  “Participant Name”    

 